                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                      CIVIL ACTION NO: 3:19-CV-261-FDW-DCK

KEYMON L. DOBBS,

                               Plaintiff,

v.
                                                           CONSENT PROTECTIVE ORDER
DASMEN HR, LLC and MICHAEL KATZ,

                               Defendants.


       Pursuant to Rule 26(c) of the Federal Rules of Civil Procedure, upon motion by the parties,

with the consent of the parties, and it appearing that the discovery process in this action may

involve the production of information that a party may contend is confidential and/or proprietary

and that good cause exists for the entry of an Order limiting the disclosure of such information;

       IT IS THEREFORE ORDERED that:

       1.      "Confidential Information" as used herein means all personnel related records of

individuals who are not parties to this case, all proprietary, financial, business or other

commercially sensitive information, personal financial information or medical information of

Plaintiff, whether documentary or otherwise, designated as "confidential" and delivered, produced

or disclosed by any party in this action in response to an interrogatory, a request for production of

documents, a deposition question or otherwise, or delivered, produced or disclosed by any third

party in response to a subpoena, deposition question or otherwise. “Confidential Information” as

used herein shall also mean any document or information contained in a document that Counsel

for any party designates as confidential, if counsel determines, in good
faith, that such designation is necessary to protect the interests of the client. The designation of

documents or information as “Confidential Information” shall not be conclusive for purposes of

the substantive issues in this case.

       2.      All documents produced or information provided or disclosed by any party or third

party in discovery in this action as identified in paragraph 1 shall be treated as confidential and the

use or disclosure of such documents or information shall be governed by the terms of this

Protective Order, provided that the party producing or otherwise disclosing such documents or

information designates such documents or information as “confidential,” ideally at the time of

production or disclosure, or as otherwise provided herein. Failure to initially designate a document

or information as “confidential” at initial production or disclosure does not waive or otherwise

prohibit a party from designating Confidential Information as such at a subsequent time.

       3.      Confidential Information, including copies or summaries thereof, shall be used only

for the prosecution or defense of this action (including, but not limited to, any mediation,

arbitration, or other settlement process, as well as appeals of this action) and shall not be used or

employed for any other purpose whatsoever. Confidential Information shall not be disclosed or

made available to anyone except:

               a.      the Court;

               b.      the parties to this action and officers, directors or employees of the parties

                       who are actively participating in the prosecution or defense of this action;

               c.      counsel for the parties to this action and employees of said counsel;




                                                  2
                 d.     experts or consultants specifically retained by the parties or their attorneys

                        to assist them in the preparation of this case or to serve as expert witnesses

                        at the trial of this action;

                 e.     third-party witnesses or potential witnesses whom counsel reasonably deem

                        necessary for the preparation and trial of this action;

                 f.     court reporters engaged to record depositions, hearings or trials in this

                        action; and

                 g.     mediators assigned to this case or selected by agreement of the parties.

       4.        Prior to disclosing or displaying the confidential information to any person,

counsel shall:

                 a.      Inform the person of the confidential nature of the information or

                        documents; and

                 b.      Inform the person that this Court has enjoined the use of the information or

                        documents by him/her for any purpose other than this litigation and has

                        enjoined the disclosure of that information or documents to any other

                        person.

       5.        Disclosure of Confidential Information pursuant to this Order shall be handled as

follows:

                 a.     Any person described in subparagraphs 3(a), (b), (c), (f) and (g) of this

                        Order is bound by the provisions of this Order without the necessity of

                        executing a confidentiality agreement;




                                                       3
               b.     Before Confidential Information is disclosed to any person set forth in

                      subparagraphs 3(d) and (e) of this Order, the party disclosing the

                      information shall inform the person to whom the disclosure is to be made

                      that Confidential Information shall be used for the purposes of the

                      prosecution or defense of this action only, and shall obtain from the person

                      to whom the disclosure is to be made a signed confidentiality agreement in

                      the form attached hereto as Exhibit A. In the event such person refuses to

                      sign an agreement in the form attached as Exhibit A, the party desiring to

                      disclose the confidential information may seek appropriate relief from this

                      Court; and

               c.     As long as Confidential Information is handled in accordance with this

                      Order, this Order shall not be construed as prohibiting or restricting the use

                      of Confidential Information during depositions, any hearing, the trial of this

                      matter, or any appellate proceeding. Similarly, no party shall be deemed to

                      have waived any objections as to the admissibility of any Confidential

                      Information into evidence in connection with any proceeding in this action.

       6.      A party seeking to file Confidential Information with the Court in prosecution or

defense of this action must seek the Court’s permission to make a sealed filing; documents, things

and/or information, including portions of any transcript, shall not be filed under seal without a

specific court order to do so. See Local Rule 6.1. Pursuant to Stone v. Univ. of Md. Med. Sys.

Corp., 855 F.2d 178, 180–81 (4th Cir. 1988), each time a party moves or seeks permission to make

a sealed filing, it shall accompany the motion to seal with a supporting memorandum of law




                                                4
specifying (a) the exact documents, things, and/or information, or portions thereof, for which filing

under seal is requested; (b) how such request to seal overcomes the common law or the First

Amendment presumption to access, if applicable; (c) the specific qualities of the material at issue

which justify sealing such material, taking into account the balance of competing interests in

access; (d) the reasons why alternatives to sealing are inadequate; and, (e) whether there is consent

to the motion. In addition to the motion and supporting memorandum, the moving party must set

out such findings in a proposed order to seal. Any party seeking such an order shall comply with

Part II, Section A, Paragraph 11of the Electronic Case Filing Administrative Policies and

Procedure Manual.

         7.    If a party or witness desires to designate any portion of a deposition as Confidential

Information, the designating party or witness shall have thirty (30) days after receipt of the

transcript to designate portions of the transcript as Confidential Information and inform counsel of

record in writing of such designation.

         8.    Nothing in this Order shall prevent the disclosure of Confidential Information

beyond the terms of this Order if the party that produced the information consents in advance in

writing.

         9.    This order shall not limit or in any way restrict the right of any person or entity to

use, disseminate, dispose of, or otherwise benefit from documents or information obtained (i) other

than through discovery in this action, or (ii) from any person or entity with authority to provide

such documents or information independent of any confidentiality requirement imposed by this

Order.

         10.   If any party hereto disagrees with the designation of any discovery materials as

confidential, counsel shall attempt to resolve the disagreement on an informal basis. If it is



                                                 5
necessary to present the dispute to the Court for resolution, the material in question shall continue

to be treated as confidential under the terms of this Order unless and until the Court issues a final

ruling that the material is not of a confidential nature.

        11.     This Order is without prejudice to the right of any party or witness to seek

modification or amendment of the Order by motion to the Court, or to seek and obtain additional

protection with respect to Confidential Information as such party may consider appropriate.

        12.     Ultimate disposition of materials and information protected by this Order is subject

to a final order of the Court upon completion of litigation. In the absence of a final order of the

Court addressing the disposition of Confidential Information, however, the parties agree to

assemble and return to counsel of record for the producing party all materials and documents

designated as confidential under this Order, and all copies and excerpts of such materials and

documents, not later than forty-five (45) days after the termination of this litigation.



      SO ORDERED.



                                        Signed: November 12, 2019
CONSENTED TO:

s/ Jason S. Chestnut                              s/ Janean B. Dunn
Jason S. Chestnut, N.C. Bar No. 52066             Ann H. Smith, N.C. Bar No. 23090
Philip J. Gibbons, Jr., N.C. Bar No. 50276        Janean B. Dunn, N.C. Bar No. 50071
Craig L. Leis, N.C. Bar No. 48582                 Jackson Lewis, P.C.
GIBBONS LEIS, PLLC                                3737 Glenwood Avenue, Suite 450
14045 Ballantyne Corporate Place, Suite 325       Raleigh, NC 27612
Charlotte, North Carolina 28277                   T: (919) 760-6460
T: (704) 612-0038                                 E-mail: Ann.Smith@jacksonlewis.com
Email: Jason@gibbonsleis.com                              Janean.dunn@jacksonlewis.com
Attorneys for Plaintiff                           Attorneys for Defendants




                                              7
                                             EXHIBIT A

                               CONFIDENTIALITY AGREEMENT

       I have read and am familiar with the terms of the Protective Order governing the
disclosure of confidential information in the case of KEYMON L. DOBBS v. DASMEN HR,
L LC and MICHAEL KATZ and I agree to abide by all the terms of said Order and not to reveal
or otherwise communicate any of the information disclosed to me pursuant thereto to anyone
except in accordance with the terms of said Order. Under penalty of contempt of Court, I agree
not to make use of any information or material obtained pursuant to that Order other than for
purposes of this litigation.

        I also agree to return to counsel of record not later than thirty (30) days after the termination
of this litigation any and all documents in my possession containing information which is the
subject of said Order (whether such information is in the form of notes, memoranda, reports or
other written communications or documents prepared by any person at any time containing
information covered by the terms of said Order).



                                                Name:

                                                Date:

                                                Signed in the presence of:
                                                (Attorney)




                                                   8
